                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ERIC DANE MITCHELL,

                 Plaintiff,

         v.                                               Case No. 18-cv-566-JPG-RJD

 SHAWNEE MEDICAL STAFF and
 CAROLE AGUILAR,

                 Defendants.
                                                                consolidated with
 ERIC DANE MITCHELL,

                 Plaintiff,

         v.                                              Case No. 18-cv-1026-JPG-RJD

 WEXFORD CORPORATION and CARROL
 AGULIER,

                 Defendants.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of the defendants in Mitchell v.

Wexford Corporation, No. 18-cv-1026-JPG-GCS, to consolidate this case with Mitchell v.

Shawnee Medical Staff, No. 18-cv-566-JPG-RJD (Doc. 32 in No. 18-cv-1026-JPG-GCS). It

appears that both cases name Carole Aguilar (spelled differently in each case) as a defendant and

allege the same instance of deliberate indifference to plaintiff Eric Dane Mitchell’s medical

needs in November 2017.

       Rule 42(a) allows the Court discretion to consolidate cases that involve a common

question of law or fact. This case clearly involves common—in fact, likely identical—questions

of law and fact. In the absence of any compelling reason not to consolidate these cases, the
Court:

   •     GRANTS the motion to consolidate (Doc. 32 in No. 18-cv-1026-JPG-GCS);

   •     CONSOLIDATES Mitchell v. Wexford Corporation, No. 18-cv-1026-JPG-GCS into
         Mitchell v. Shawnee Medical Staff, No. 18-cv-566-JPG-RJD;

   •     ORDERS that all future filings shall bear the consolidated caption used in this order and
         shall be filed only in Mitchell v. Shawnee Medical Staff, No. 18-cv-566-JPG-RJD; and

   •     DIRECTS the Clerk of Court to reassign Magistrate Judge Reona J. Daly as the
         magistrate judge in Mitchell v. Wexford Corporation, No. 18-cv-1026-JPG-GCS.

IT IS SO ORDERED.
DATED: March 5, 2019

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE




                                                 2
